--------------------------------------------------------------------------------

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. UPON ANY SALE, SUCH SECURITIES MAY NOT BE REOFFERED
FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT.

THIS DEBT SETTLEMENT AGREEMENT (hereinafter referred to as the "Agreement"),
dated as of August 8, 2007, is entered into by and among 1284810 Alberta Ltd., a
private corporation existing under the laws of the Province of Alberta (the
"Lender"), Park Place Energy Corp.(“Park Place”), a Nevada corporation whose
shares are publicly traded on the National Association of Securities Dealers’
Over the Counter Bulletin Board Service (NASD OTC:BB) under the trading symbol
PRPL.OB, and Park Place Energy Inc., a wholly-owned British Columbia subsidiary
of Park Place (the "Debtor").

WHEREAS, the Lender is the assignee under an assignment of loan agreement with
an effective date of June 15, 2007 of a debt in the principal amount of
CDN$400,000, converted into US$377,358 at the Bank of Canada exchange rate on
August 9, 2007 of US$1.00/Cdn$ 1.06 (the “Indebtedness”), pursuant to a
promissory note dated March 9, 2207 between David Stadnyk as lender and the
Debtor as borrower;

AND WHEREAS, the Debtor, the Lender and Park Place desire to resolve the debt
between the Debtor and the Lender and to fully and finally settle the subject
matter of the aforementioned debt and all claims that could be made in
connection therewith.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

1. SETTLEMENT AMOUNT. As repayment in full of the Indebtedness Park Place will
issue to the Lender an aggregate of 754,716 units (the “Units”) in the capital
stock of Park Place at a deemed price of US$0.50, with each Unit comprised of
one common share in the capital stock of Park Place and one share purchase
warrant (the “Warrants” and together with the common shares comprising the
Units, the “Securities”) to acquire one common share in the capital stock of
Park Place for a period of two years from the date of issuance (the “Exercise
Period”), at an exercise price of US$0.50 per share during the first year of the
Exercise Period and at a price of US$0.75 per share during the second year of
the Exercise Period

1

--------------------------------------------------------------------------------

2. LENDER’S STATUS AND REG S REPRESENTATIONS. The Lender represents and warrants
to Park Place that the Lender is not a “U.S. Person” as defined by Regulation S
of the Act and is not acquiring the Units for the account or benefit of a U.S.
Person. The Lender represents and warrants that the Lender was not in the United
States at the time of the offering of the Units in consideration of the
settlement of the Indebtedness or at the time that this Agreement was executed.
The Lender acknowledges that the offering of the Units by Park Place has not
been reviewed by the SEC. The Lender acknowledges that the Securities will be
issued to the Lender in accordance with Regulation S under the Act, and that the
Securities will be “restricted securities” within the meaning of the Act in that
they are being offered by Park Place in a transaction not involving a public
offering, and that as such, under the Act and applicable regulations the
Securities may be resold without registration under the Act only in certain
limited circumstances. In this regard, the Lender agrees to resell the
Securities only in accordance with the provisions of Regulation S of the Act,
pursuant to registration under the Act, or pursuant to an available exemption
from registration under the Act. The Lender agrees not to engage in hedging
transactions with regard to the Securities unless in compliance with the Act.
The Lender acknowledges and agrees that Park Place will refuse to register any
transfer of the Securities not made in accordance with the provisions of
Regulation S of the Act, pursuant to registration under the Act, pursuant to an
available exemption from registration, or pursuant to this Agreement. The
Securities (and any shares issuable upon exercise of the Warrants) will be
restricted shares and will bear the appropriate restrictive legend. However,
Park Place will provide the Lender the registration rights with respect to the
Securities provided for in Section 5 of this Agreement. In order to confirm
compliance with exemptions from the registration requirements of the Act and
other applicable securities laws, the Lender will, as a condition of issuance of
the Securities in the name of the Lender, execute and deliver to Park Place a
form of subscription agreement satisfactory to Park Place and its counsel,
acting reasonably.

3. RELEASE BY LENDER. Upon issuance of the Securities in the name of the Lender,
the Indebtedness will be deemed to have been repaid in full by the Debtor and
the Lender does hereby fully and forever remise, release and discharge, and by
these presents, does for its agents, servants, past, present or future officers,
shareholders, directors, employees, attorneys, representatives, parents,
subsidiaries, subdivision, affiliated or related entities, affiliates,
executors, administrators, predecessors, successors and assigns, remise, release
and discharge the Debtor and Park Place and any of their agents, servants, past,
present or future officers, shareholders, directors, employees, attorneys,
representatives, parents, subsidiaries, subdivision, affiliated or related
entities, affiliates, executors, administrators, predecessors, successors and
assigns, from any and all actions, causes of action, suits, debts, dues, sums of
money, interest, penalties, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims and demands
whatsoever in law or in equity, under federal or state constitutions, statutes,
laws, ordinances or regulations, or under common law, whether known or unknown,
foreseen or unforeseen, which the Lender ever had, has or could have against the
Debtor or Park Place in connection with the subject matter relating to the
Indebtedness, but does not release the Debtor and Park Place from claims arising
from a breach of this Agreement.

2

--------------------------------------------------------------------------------

4. RELEASE BY THE DEBTOR AND PARK PLACE. For and in consideration of the release
set forth above and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Debtor and Park Place, the
Debtor and Park Place do hereby jointly and severally fully and forever remise,
release and discharge, and by these presents, do for their respective agents,
servants, past, present or future officers, shareholders, directors, employees,
attorneys, representatives, parents, subsidiaries, subdivision, affiliated or
related entities, affiliates, executors, administrators, predecessors,
successors and assigns, remise, release and discharge, the Lender and any of its
agents, servants, past, present or future officers, shareholders, directors,
employees, attorneys, representatives, parents, subsidiaries, subdivision,
affiliated or related entities, affiliates, executors, administrators,
predecessors, successors and assigns, from any and all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and
demands whatsoever in law or in equity, under federal or state constitutions,
statutes, laws, ordinances or regulations, or under common law, whether known or
unknown, foreseen or unforeseen, which the Debtor and Park Place ever had, has
or could have against the Lender in connection with the subject matter relating
to the aforementioned dispute, but does not release the Lender from claims
arising from a breach of this Agreement or the subscription agreement to be
entered into in respect of the Units.

5. EFFECTIVE TIME OF RELEASES. The releases described above shall become
effective immediately upon the delivery by the Debtor and Park Place to the
Lender of the Securities registered in the name of the Lender.

6. EXISTENCE AND RIGHTS. The Debtor is a corporation duly amalgamated, validly
existing and in good standing under the laws of the Province of British
Columbia. Park Place is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada. Park Place and the Debtor
have all requisite corporate power and authority to carry on their respective
business and to own and use the properties owned and used by each of them. Park
Place and the Debtor are qualified to conduct business and are in good standing
under the laws of each jurisdiction wherein the nature of their respective
business or their ownership of property requires either of them to be so
qualified, except where the failure to be so qualified, would not individually
or in the aggregate, have a material adverse effect on the respective assets or
business of Park Place and the Debtor.

7. CORPORATE AUTHORIZATION. The Debtor and Park Place have taken or will take
all corporate action, necessary to execute, deliver and perform this Agreement.

8. NO CONFLICT. The execution, delivery and performance of this Agreement and of
the related documents by the Debtor and Park Place will not violate any
provision of their respective constating documents; or violate any law or rule
or regulation of any administrative agency or governmental body; or any order,
writ, injunction or decree of any court, arbiter, administrative agency or
governmental authority having jurisdiction over either of them; or violate any
indenture, mortgage,

3

--------------------------------------------------------------------------------

contract, will, agreement or other undertaking to which either of them is a
party or is subject, or result in the creation or imposition of any lien or
encumbrance on any of the properties of the Debtor or Park Place under any of
the foregoing.

9. NOTICES. Any notice or other communication required or permitted hereunder
shall be deemed given if in writing and delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or sent by overnight air courier or facsimile transmission
or, if mailed, two days after the date of mailing, as follows:

If to the Debtor or Park Place:
Suite 1220
666 Burrard Street
Vancouver, BC V6C 2X8
Attention : President

If to the Lender:
3238 Karley Crescent
Coquitlam, BC V3E 3E9
Attention : President

10. LAW GOVERNING AGREEMENT. This Agreement is made and entered into and is to
be at least partially performed in Vancouver, British Columbia. It shall be
interpreted, construed and enforced and its construction and performance shall
be governed by the laws of the Province of British Columbia applicable to
Agreements made and to be performed entirely within such Province without regard
to principles of conflicts of laws, except to the extent that Canadian federal
and U.S. federal law may apply.

11. This Agreement may be executed in any number of counterparts and by
facsimile, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first set forth hereinabove, as evidenced by their respective signatures below.

/s/ David Stadnyk   August 13, 2007 Park Place Energy Inc.   Date

4

--------------------------------------------------------------------------------


/s/ David Stadnyk   August 13, 2007 Park Place Energy Inc.   Date



/s/ David Lane   August 14, 2007 Park Place Energy Inc.   Date



5

--------------------------------------------------------------------------------